Citation Nr: 0615016	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased (compensable) disability 
rating for service-connected bilateral hearing loss.

ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for a bilateral hearing 
loss disability and assigned an initial noncompensable 
evaluation, effective from the date of claim, June 28, 2002.  
The Boston, Massachusetts, RO currently has jurisdiction over 
the veteran's claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a) (2005).

Subsequent to the RO's most recent review of this claim, the 
veteran submitted a copy of a February 2005 private 
audiogram, without a waiver of his right to have the RO 
initially review this new evidence.  This audiogram also does 
not appear to meet the requirements of 38 C.F.R. § 4.85(a), 
since it does not show that it was conducted by a state-
licensed audiologist and does not include any controlled 
speech discrimination test scores.  However, if these results 
are substantiated by an official VA audiological examination, 
a compensable rating may be warranted.  Furthermore, the 
veteran alleged in his October 2004 substantive appeal to the 
Board that his hearing has worsened since the December 2002 
VA audiogram was conducted.  In view of the above, a current 
VA audiological examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should have the veteran 
scheduled for a VA audiometric examination 
in accordance with 38 C.F.R. § 4.85(a).  

2.  After all appropriate development has 
been completed, the AMC should 
readjudicate the current claim.  If the 
claim remains denied, the veteran should 
be provided with a supplemental statement 
of the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).






